IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-20188
                           Summary Calendar



AL YASA MUHAMMAD,

                                           Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; WAYNE SCOTT, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-2971
                        - - - - - - - - - -
                         December 11, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Irving Elliot, also known as Al Yasa Muhammad, Texas

prisoner # 384725, appeals the district court’s order granting

summary judgment to the defendant in his 42 U.S.C. § 1983 civil

rights action.    Muhammad argues that the defendant violated his

First Amendment right to exercise his religious freedom by

imposing a grooming policy which does not allow him to grow a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20188
                                -2-

beard.   The defendant’s grooming policy does not violate

Muhammad’s First Amendment rights because the policy is

rationally related to the defendant’s legitimate penological

interests, including security, inmate identification, safety, and

discipline.   See Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.

1992).

     Muhammad argues the defendant violated his First Amendment

rights by failing to provide a pork-free diet.    Because Muhammad

did not present competent summary judgment evidence in the

district court to show that there was a genuine issue of material

fact concerning whether he was forced to eat pork or denied an

adequate protein substitute on a particular date, the district

court did not err in holding that the defendant did not fail to

provide a pork-free diet in violation of Muhammad’s First

Amendment rights.   See Celotex v. Catrett, 477 U.S. 317, 323

(1986)(nonmoving party must produce evidence or set forth

specific facts showing existence of genuine issue for trial);

Eason v. Thaler, 14 F.3d 8, 10 (5th Cir. 1994).

     Muhammad argues that the defendant violated his First

Amendment rights by failing to provide an adequate number of

Muslim chaplains.   The summary judgment evidence in the record

indicates that the number of Muslim chaplains is proportionate to

the number of Muslim inmates in the Texas Department of Criminal

Justice.   Muhammad does not have a constitutional right to

receive facilities or personnel identical to that of more
                          No. 97-20188
                               -3-

populous denominations.   See Ganther v. Ingle, 75 F.3d 207, 211

(5th Cir. 1996).

     Muhammad argues that the defendant violated his First

Amendment rights by failing to provide a Muslim library.   Prisons

do not have an affirmative duty to provide religious materials or

other religious articles free of charge to inmates.   See Frank v.

Terrell, 858 F.2d 1090, 1090 (5th Cir. 1988).   Muhammad has not

shown that the district court erred in granting the defendant’s

motion for summary judgment.

     AFFIRMED.